Citation Nr: 0605296	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-04 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis, as a result 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from September 1 to 
14, 1942; September 24, 1942 to January 4, 1943; and November 
23, 1943 to February 3, 1945.  
This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran does not have a current diagnosis of pulmonary 
asbestosis.  


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005); M21-1MR Part IV, 
Subpart ii, Chapter 1, Section H, Topic 29.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection - Asbestosis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure.  With respect 
to claims involving asbestos exposure, VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, develop whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  See M21-
1MR, Part IV, Subpart ii, Chapter 1, Section H Topic 29; DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  
The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  See VAOPGCPREC 
4-2000.

It is unclear from the available records and the veteran's 
April 2000 statement whether the veteran was exposed to 
asbestos during active service as well as during post-service 
occupational activities.  The veteran has reported the 
presence of asbestos dust on ships on which he had active 
military service as a merchant seaman.  He also reported that 
he was a seaman from 1945 to 1950 and an ironworker from 1951 
to 1982.  

More importantly, the record does not contain an actual 
diagnosis of pulmonary asbestosis, only an October 1994 X-ray 
report with a notation of findings "consistent with 
asbestosis".  Service connection requires the diagnosis of a 
current, chronic disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The veteran has reported that he has 
asbestosis, but that he is not receiving treatment for it.  
The veteran's lay statements are not competent evidence of 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Further, even assuming that the veteran was exposed to 
asbestos during service and currently suffers from 
asbestosis, the record does not contain competent medical 
evidence that there is a relationship between the veteran's 
claimed asbestos exposure in service and his current claimed 
disability of asbestosis.  

As the preponderance of the evidence is against finding that 
the veteran's claimed disability of asbestosis developed due 
to alleged asbestos exposure during active service, the 
veteran's claim for service connection for asbestosis must be 
denied.  Consequently, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107 (West 2002).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As 
discussed below, VA fulfilled its duties to inform and assist 
the veteran on this claim.  Accordingly, the Board can issue 
a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the present case, a substantially complete application for 
the veteran's service connection claim was received in 
February 2000.  Thereafter, in a September 2001 rating 
decision, the RO denied the veteran's claim for entitlement 
to service connection for asbestosis.  A July 2001 notice 
letter was sent by the RO to the veteran before the RO issued 
the September 2001 rating decision that is the basis for this 
appeal.  The July 2001 letter complied with the four notice 
requirements listed above.  Moreover, to the extent that the 
veteran was not specifically advised to submit any pertinent 
evidence in his possession by this letters, he was given the 
text of 38 C.F.R. § 3.159 in the January 2004 SOC.  
Consequently, he was aware of this provision.

As for VA's duty to assist a veteran, the RO properly 
developed the veteran's claim and made multiple attempts to 
procure the veteran's service records.  Further, the veteran 
specifically indicated in a July 2001 statement that he had 
not received any medical treatment for his claimed asbestosis 
disability.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  VA's duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claims.  In this case, a VA examination was not ordered 
to evaluate the veteran's claimed disability, as it was 
determined unnecessary under 3.159(c)(4) (2005); evidence of 
record did not indicate that the veteran's claimed asbestosis 
disability may be associated with claimed asbestos exposure 
during active service.

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


